Citation Nr: 1606934	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  12-30 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a cervical spine disorder with neuropathy. 


REPRESENTATION

Appellant represented by:   The American Legion


ATTORNEY FOR THE BOARD

Robert G. Drummer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1974 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2010 of the Department of Veteran Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The Board construes the Veteran's August 2011 Statement in Support of Claim, which was received within one year of the rating decision, as a Notice of Disagreement (NOD).  Jurisdiction of the Veteran's claims file has been transferred to the VA RO in New Orleans, Louisiana.  A December 2011 rating decision continued the denial.

On his October 2012 VA Form 9, the Veteran requested a hearing before the Board at a local VA office.  However, the Veteran withdrew his request for a hearing in an August 2014 Statement in Support of Claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the Veteran's claim must be remanded for further development to ensure that it is afforded every due consideration, and to aid the Board in making an informed decision.

VA's duty to assist under the Veterans Claim Assistance Act of 2000 (VCAA) includes helping the claimant to obtain service treatment records and other Federal records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4) (2015); 3.326(a) (2015); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In McLendon v. Nicholson, the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In his December 2012 Statement in Support of Claim, the Veteran's  representative asserted the Veteran's contention that he injured himself during U.S. Marine Corps (USMC) boot camp training at Camp Pendleton, California, in August 1975.  In his initial claim filed in December 2009, the Veteran stated that he has "two bad discs in back" and that he reported to "sick bay" at Camp Pendleton as a result.
The Veteran's service treatment records do not show complaints of or treatment for a cervical spine injury on or about August 1975.  However, the Veteran is competent to attest to experiencing a neck injury.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Post service, the Veteran's VA treatment records show complaints and treatment for neck pain as early as February 2003.  In December 2008, he gave a history of neck pain for 20 years.  He has been diagnosed as having degenerative disc disease (DDD) of the cervical spine.  

The Veteran has also indicated that he has experienced a continuity of symptoms relating to his cervical spine disability since his discharge from service.  However, he has not been provided with a VA examination of his cervical spine.  As he is competent to identify a continuity of symptoms since service, and the evidence of record indicates an in-service injury, the Board finds that under the "low threshold" standard of McLendon, an examination to determine if there is a nexus between the Veteran's claimed cervical spine disability and his military service is warranted. 

Further, the Veteran has reported that after his separation from service he began to seek treatment at the Alexandria, Louisiana, VA treatment facility.  See Written Statement from the Veteran, dated December 26, 2011.  He has reported receiving treatment at that facility as early as 1980.  See VA Form 21-526EZ, dated September 24, 2013.  However, the earliest VA treatment records associated with the claims folder are dated in February 2003.  Therefore, efforts should be undertaken to obtain the Veteran's complete VA treatment records on remand.

Finally, as the case must be remanded for the foregoing reasons, an additional request should be made for the Veteran's service treatment records, to include those related to the treatment for his neck that he specifically reported receiving on August 29, 1975.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records, to include all archived records, from the Alexandria VA treatment facility, dated from August 1978 to February 2003.  If these records are not available, a negative reply is required.

2.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from April 2015 forward.  

3.  Make arrangements to obtain the Veteran's complete service treatment records, to include all clinical records and any records related to treatment for a neck injury at Camp Pendleton, CA, on August 29, 1975.  

4.  Thereafter,  schedule the Veteran for a VA examination of his cervical spine.  The entire electronic claims file and a copy of this REMAND must be made available to the examiner.  The examiner must state in the report that the claims file has been reviewed.

Then, after reviewing the file and examining the Veteran, the examiner must render an opinion as to the following: 
 
Whether it is at least as likely as not (50 percent or greater probability) that any current cervical spine disorder had its clinical onset during active service or is the result of any in-service disease, event, or injury.  In providing this opinion, the examiner must acknowledge and address the Veteran's statements that he sustained a neck injury during USMC boot camp training, that he experienced and was treated for neck pain during service, and that his neck symptoms continued after his separation from service.  

A complete explanation for the examiner's opinion must be provided.

5.  Next, review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.

6.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim on appeal.  If benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

